Riddick:,- J., (dissenting.) I do not myself feel convinced that the creditors under the facts of this case waived their right to take the benefit of the purchase by the receiver for his wife, but that is a question which we did not consider in the former opinion. After Mrs. Martin filed her intervening petition claiming this property, the creditors, before the case was decided, filed a response, in which they set up, among other things, that Martin was a receiver in charge of the property at the time he purchased for his wife, and that whatever rights he or she acquired by the purchase inured to the benefit of the creditors, and they ask that her deed be set aside and “for other relief.” They did not, it is true, offer to return to her the purchase price paid by her, but under the prayer for general relief I think the court should have granted them relief upon the equitable terms of repaying Mrs. Martin her expenses in making the purchase. For this reason I think the motion to rehear should be overruled.